Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 1 of 6 PageID #: 14261



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE



 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                   Plaintiffs/Counter-
                   Defendants,
                                          C.A. No. 19-742-LPS
       v.
 VMWARE, INC.,                            REDACTED - PUBLIC VERSION
                   Defendant/Counter-
                   Plaintiff.




                 VMWARE, INC.’S NOTICE OF DEPOSITION AND
                    NOTICE OF SERVICE OF SUBPOENA
Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 2 of 6 PageID #: 14262



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,
                        Plaintiffs/Counter-
                        Defendants,
                                                    C.A. No. 19-742-LPS
       v.
VMWARE, INC.,
                        Defendant/Counter-
                        Plaintiff.




    VMWARE, INC.’S NOTICE OF DEPOSITION AND NOTICE OF SERVICE OF
                       SUBPOENA TO

       PLEASE TAKE NOTICE that, under Rules 26, 30, and 45 of the Federal Rules of Civil

Procedure, VMware, Inc. (“VMware”), by and through its attorneys, will take the deposition by

oral examination of                           on a date and time to be mutually agreed upon by

VMware and            , at 212 West Perkins Street, Ukiah, CA 95482, or at such other time and

location as is mutually agreeable to the parties, and continuing day-to-day until completed.

       This deposition will be taken before an officer authorized to administer oaths and take

testimony, and the deposition may be recorded by any means that the Federal Rules of Civil

Procedure permit, including audio, video, and stenographic means, as well as means for the

instant display of testimony on a computer.
Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 3 of 6 PageID #: 14263



       PLEASE TAKE FURTHER NOTICE that the undersigned counsel hereby certifies that a

true and correct copy of the following document, attached as Exhibit A, was caused to be served

on November 12, 2019 upon the following attorneys of record as indicated below.

       SUBPOENA AD TESTIFICANDUM UPON

VIA ELECTRONIC MAIL:

                             Kenneth L. Dorsney, Esquire
                             Morris James LLP
                             500 Delaware Avenue, Suite 1500
                             Wilmington, DE 19801
                             kdorsney@morrisjames.com

                             Courtland L. Reichman, Esquire
                             Shawna L. Ballard, Esquire
                             Jennifer Estremera, Esquire
                             Michael G. Flanigan, Esquire
                             Joachim B. Steinberg, Esquire
                             Kate Falkenstien, Esquire
                             Ariel C. Green, Esquire
                             Reichman Jorgensen LLP
                             100 Marine Parkway, Suite 300
                             Redwood Shores, CA 94065

                             Sarah O. Jorgensen, Esquire
                             Reichman Jorgensen LLP
                             1201 West Peachtree Street, Suite 2300
                             Atlanta, GA 30309

                             Christine E. Lehman, Esquire
                             Reichman Jorgensen LLP
                             1615 M Street, N.W., Suite 300
                             Washington, DC 20035

                             Jaime F. Cardenas-Navia, Esquire
                             Wesley Lanier White, Esquire
                             Khue V. Hoang, Esquire
                             Reichman Jorgensen LLP
                             100 Park Avenue, Suite 1600
                             New York, NY 10017

                             RJ_densify@reichmanjorgensen.com




                                               2
Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 4 of 6 PageID #: 14264



                           Gary J. Toman, Esquire
                           Weinberg Wheeler Hudgins Gunn & Dial
                           3344 Peachtree Road NE, Suite 2400
                           Atlanta, GA 30326
                           gtoman@wwhgd.com

                           Peter J. Ayers, Esquire
                           Law Office of Peter J. Ayers, PLLC
                           2200 Bowman Avenue
                           Austin, TX 78703
                           peter@ayersiplaw.com

                           Attorneys for Plaintiffs/Counter-Defendants




Dated: November 12, 2019

OF COUNSEL:                                  YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP
Arturo J. González
Michael A. Jacobs                            /s/ Robert M. Vrana
Richard S. J. Hung                           Anne Shea Gaza (No. 4093)
MORRISON & FOERSTER LLP                      Robert M. Vrana (No. 5666)
425 Market Street                            Samantha G. Wilson (No. 5816)
San Francisco, CA 94105                      Rodney Square
(415) 268-7000                               1000 North King Street
agonazlez@mofo.com                           Wilmington, DE 19801
mjacobs@mofo.com                             (302) 571-6600
rhung@mofo.com                               agaza@ycst.com
                                             rvrana@ycst.com
Bita Rahebi                                  swilson@ycst.com
MORRISON & FOERSTER LLP
707 Wilshire Boulevard                       Attorneys for VMware, Inc.
Los Angeles, CA 90017
(213) 892-5200
brahebi@mofo.com

Scott F. Llewellyn
MORRISON & FOERSTER LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, CO 80202-5638
(303) 592-2204
sllewellyn@mofo.com



                                            3
Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 5 of 6 PageID #: 14265



                                 CERTIFICATE OF SERVICE


         I, Robert M. Vrana, hereby certify that on November 18, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on November 18, 2019, I caused the foregoing document to be

served via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




25452249.1
Case 1:19-cv-00742-LPS Document 346 Filed 11/18/19 Page 6 of 6 PageID #: 14266



                           Jaime F. Cardenas-Navia, Esquire
                           Wesley Lanier White, Esquire
                           Khue V. Hoang, Esquire
                           Reichman Jorgensen LLP
                           100 Park Avenue, Suite 1600
                           New York, NY 10017

                           RJ_densify@reichmanjorgensen.com

                           Gary J. Toman, Esquire
                           Weinberg Wheeler Hudgins Gunn & Dial
                           3344 Peachtree Road NE, Suite 2400
                           Atlanta, GA 30326
                           gtoman@wwhgd.com

                           Peter J. Ayers, Esquire
                           Law Office of Peter J. Ayers, PLLC
                           2200 Bowman Avenue
                           Austin, TX 78703
                           peter@ayersiplaw.com

                           Attorneys for Plaintiffs/Counter-Defendants



Dated: November 18, 2019                        YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

                                                /s/ Robert M. Vrana
                                                Anne Shea Gaza (No. 4093)
                                                Robert M. Vrana (No. 5666)
                                                Samantha G. Wilson (No. 5816)
                                                Rodney Square
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                agaza@ycst.com
                                                rvrana@ycst.com
                                                swilson@ycst.com

                                                Attorneys for VMware, Inc.




                                            2
25452249.1
